ROBERTS, J.
Epitomized Opinion
First Publication of this Opinion
The Trenton Lumber Co. secured judgment against W. C. Dingledy and caused an execution to be issued to Lynden, sheriff, who advertised for sale an undivided one-eighth interest in 13 tracts of land. It was claimed that this one-eighth interest had vested by virtue of the provisions of a will. The Trust Co., as trustee of Dingledy’s father’s éstate, secured a temporary injunction restraining the sheriff from the attempted sale of the property. The question presented was whether, under the will, W. C. Dingledy took a vested or contingent interests. By the terms of the will, the trustees were empowered to continue the business and manage the estate. The Court of Appeals held:
1. “Construing the will from its term® and provisions, we believe that it was the intention of the estator that an interest should* 1 not, on his death, vest in his children, but that such provision should remain contingent until the time when the trustees might make provision thereof. Technical rules of interpretation maye be resorted to as aids to the construction of a will but they cannot control if they are in conflict with the apparent intention of the testator.” 79 OS. 358.